Argued May 7, 1928.
This appeal raises the question whether a judgment may be confessed by an attorney on a copy of a note, the original, containing a power to confess judgment, having been lost, mislaid, stolen or secreted. The pleadings necessary to show the facts will be printed in the statement of facts.
An amicable action and confession of judgment on a note or other instrument is according to ancient and established practice (Flanigen v. Phila., 51 Pa. 491, 493) existing long before the Act of February 14, 1806, 4 Sm. L. 278, section 28. Under the Act of 1806, a judgment may be entered by the prothonotary on a written order confessing judgment, but, when it is so entered, it must conform in terms to the Act of Assembly. Since the passage of the act, the same amicable action with confession of judgment may be entered independently of the statute: Cook v. Gilbert, 8 S.  R. 567. A judgment by confession can be sustained only by a warrant authorizing it, whether the judgment is confessed by an attorney through the instrumentality of an amicable action or entered by the prothonotary: Eddy v. Smiley, 26 Pa. Super. 318; Jameson Piano Co. v. Earnest, 66 Pa. Super. 586. Where judgment is entered by the prothonotary under the Act of 1806, the written authority must be produced (Chambers v. Denie, 2 Pa. 421), *Page 481 
but where judgment is confessed by an attorney, it has been stated that written authority is not necessary: Flanigen v. Phila., supra. Considering the vast increase in such practice, it is at least much safer if not necessary to have the power in writing. Some lower courts have held that the prothonotary cannot enter a judgment on a copy of a note that has been lost.
The entry of judgment here is in form an amicable action by agreement of the parties. Its authority comes from a promissory note under seal, the original being lost. Had plaintiff instituted an action in assumpsit to recover on the note, which could have been done (Snyder v. Wolfley, 8 S.  R. 328), the suit being in the name of the payee, the debtor could have availed himself of any defense he might have. Because this is a nonnegotiable instrument, the debtor, who is compelled to pay at the suit of the payee or legal holder, in any action by a holder claiming title from the finder, will be able to set up the defense of payment to the owner as well as any other defense attacking the note. Under such circumstances, there can be no question but that a suit at law on a lost nonnegotiable instrument is maintainable: 38 C. J. 264. As stated in Snyder v. Wolfley, supra, "there never was a time when recovery might not be had in a court of common law, on an unsealed security which was proved to be destroyed." Where a negotiable instrument is lost and suit is had thereon, it is now very generally recognized that courts of law will entertain actions to enforce liability, although formerly relief could be had only in equity; indemnity is required to safeguard against possible loss: Bisbing v. Graham, 14 Pa. 14; Bigler v. Keller, 8 W. N.C. 323.
If, then, one may sue at law on a lost instrument, there is no reason why he should not avail himself of every part of that instrument, and, if a warrant of attorney to confess judgment is part of the note, judgment may be confessed and entered on the lost warrant. Such practice does not deprive the debtor of any defense; he *Page 482 
may, on petition and for cause shown, have the judgment opened, and in this way every defense that would have been open to defendant in a suit at law becomes presently available. He may challenge every essential element that goes to make up the original note. In point of fact, the case resolves itself into one of practice in the commencement of an action, the result in both proceedings being the same. As a matter of practice, the confession should be accompanied by an affidavit showing that the original was lost, destroyed or stolen, and that the attached copy is a true copy, and this affidavit should be by one knowing the circumstances. In some counties the rules of court require the original note to be filed with the amicable action and confession. These rules, carrying out the suggestion of this court in an early case, apply where the note is in existence; and where it is not, the next best evidence is the copy on which judgment may be entered as here indicated.
Whether the contest be in form of an action of assumpsit on a lost instrument, or as a result of opening a judgment confessed on such instrument, in either case the law places a very heavy burden on a plaintiff seeking to recover. He is required to prove its former existence, execution, delivery, contents, that he is the owner thereof at the time of trial, and that the instrument is lost. He may be called on to show consideration. The evidence to sustain the averments must be clear and convincing. In this case, the judgment predicated on a lost note is not assailed because the note did not exist, or in the form set up in the pleading. The motion is to strike off; if the existence of the note was denied, payment asserted or other legal defense relied on, the motion should have been to open the judgment. The court did not err in refusing to strike it off.
A motion was filed to quash the appeal on the ground that the statement filed with the confession showed the amount due to be under $2,500. The act governing jurisdiction of cases on appeal provides, and we have *Page 483 
definitely decided that the amount of the judgment determines, the jurisdiction of this court: Act of May 5, 1899, P. L. 248, section 4; Sharp v. Keiser, 292 Pa. 142. The motion to quash the appeal is dismissed.
Judgment affirmed.